       Case 2:18-cv-05112-MAK Document 261 Filed 09/14/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT                          : CIVIL ACTION
                                         :
                  v.                     : NO. 18-5112
                                         :
CORRECTIONAL DENTAL                      :
ASSOCIATES, et al.                       :

                                      ORDER
      AND NOW, this 14th day of September 2020, upon considering Plaintiff’s Motion for

recusal (ECF Doc. No. 257), and for reasons in the accompanying Memorandum, it is

ORDERED Plaintiff’s Motion to recuse (ECF Doc. No. 257) is DENIED.




                                              __________________________
                                              KEARNEY, J.
